DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/12/2019, 11/12/2019, 12/05/2019 and 06/23/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
“a circuit breaker that switches between feeding and shutoff of power from a power supply” in claim 1 lines 2-3, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
“a load through the circuit breaker” in claim 1
“a first switching element” in claim 2 line 3, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
“a second switching element” in claim 2 line 8, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
“a circuit breaker that switches between feeding and shutoff of power from a power supply” in claim 8 lines 2-3, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
“a load through the circuit breaker” in claim 8 line 6, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
“a first switching element” in claim 8 line 5, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
“a second switching element” in claim 8 line 12, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Figures 1, 3, 5, 7, 8, 9 and 10 must have units of measurement for all the values shown. For example, “0.04 µ” should be “0.04 µF”, etc. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Objections
Claims 1, 8 and 14 are objected to because of the following informalities: 
Claim 1 line 5, “a load through a circuit breaker” should be corrected to --a load through the circuit breaker--  
Claim 8 line 6, “the load” should be corrected to -- a load--  
Claim 8 line 6, “a circuit breaker” should be corrected to -- the circuit breaker --
Claim 14 line 5, “one or more the arc suppression devices” should be corrected to -- one or more of the arc suppression devices --   
Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities: 
Claim 1, lines 2, recites “a circuit breaker”. However, the element circuit breaker is not clearly mentioned in the specification. The office assumes switch S1 in figure 1 is the claimed circuit breaker. If so, it should be indicated in the specification.  
Claim 1, line 5, recites “a load”. However, the load is not clearly mentioned in the specification. The office assumes resistor R4 in figure 1 is the load. If so, it should be indicated in the specification. 
Claim 2, line 3, recites “a first switching element”. However, the first switching element is not clearly mentioned in the specification. The office assumes MOSFET M2 in figure 3 is the first switching element. If so, it should be indicated in the specification.
Claim 2, line 8, recites “a second switching element”. However, the second switching element is not clearly mentioned in the specification. The office assumes MOSFET M1 in figure 3 is the second switching element. If so, it should be indicated in the specification.
Claim 8, line 2, recites “a circuit breaker”. However, the element circuit breaker is not clearly mentioned in the specification. The office assumes switch S1 in figure 1 is the claimed circuit breaker. If so, it should be indicated in the specification.
Claim 8, line 5, recites “a first switching element”. However, the first switching element is not clearly mentioned in the specification. The office assumes MOSFET M2 in figure 3 is the first switching element. If so, it should be indicated in the specification.
Claim 8, line 12, recites “a second switching element”. However, the second switching element is not clearly mentioned in the specification. The office assumes MOSFET M1 in figure 3 is the second switching element. If so, it should be indicated in the specification.
Appropriate correction is required. No new matter should be entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 9, the phrase “the current from the power supply is shut off when a voltage generated by a potential difference between contacts of the circuit breaker becomes a predetermined voltage or higher in a case where feeding of the power from the power supply to the load is shut off by the circuit breaker, the potential difference being generated upon shutoff” renders the claim indefinite because it is unclear how the shut off happened by the potential difference, if it was only generated after the shut off.  See MPEP § 2173.05(e). Based on applicant’s specification, paragraph [0021] discloses that the potential difference that is generated between the terminals of switch S1 induces a gate voltage of the MOSFET M1 through the capacitor C1 to turn on the MOSFET M1. For the purposes of examination, the examiner interprets the above limitation to mean “the current from the power supply is shut off when a voltage generated by a potential difference between contacts of the circuit breaker becomes a predetermined voltage or higher in a case where feeding of the the potential difference for the current-limiting circuit is being generated upon shutoff of the circuit breaker”.
Claim 6, line 2, the phrase “a switch that is turned on” renders the claim indefinite because it is unclear whether the switch refers to the second switching element of claim 2 or some other switch.  See MPEP § 2173.05(e). Based on applicant’s specification, paragraph [0032] discloses that the MOSFET M2 is turned on when a gate-source voltage becomes a predetermined value.  For the purposes of examination, the examiner interprets the above limitation to mean “the second switching element that is turned on”.
Claim 11, line 2, the phrase “a switch that is turned on” renders the claim indefinite because it is unclear whether the switch refers to the second switching element of claim 2 or some other switch.  See MPEP § 2173.05(e). Based on applicant’s specification, paragraph [0032] discloses that the MOSFET M2 is turned on when a gate-source voltage becomes a predetermined value.  For the purposes of examination, the examiner interprets the above limitation to mean “the second switching element that is turned on”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 


Claim 6 and 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
  Regarding claim 6, “wherein the current-limiting circuit further includes the second switching element that is turned on when feeding of the power from the power supply to the load is shut off, and thereby causes short-circuiting between the gate terminal of the first switching element and the source terminal of the first switching element”, has the same meaning of claim 2, without narrowing claim 2 any further.  
  Regarding claim 11, “wherein the current-limiting circuit further includes the second switching element that is turned on when feeding of the power from the power supply to the load is shut off, and thereby causes short-circuiting between the gate terminal of the first switching element and the source terminal of the first switching element”, has the same meaning of claim 8, without narrowing claim 8 any further.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Sarrus (US-20140126098-A1).
Regarding claim 1, Sarrus teaches an arc suppression device (i.e. DC current interruption system) (fig.1) (also refer to [0037], prevent any electric arc) comprising one or more current-limiting circuits (i.e. overvoltage protection circuit B and electronic opening system 14) (fig. 1) provided in parallel (implicit from fig.1) with a circuit breaker (i.e. primary breaker S0) (fig.1) that switches between feeding and shutoff of power (implicit) from a power supply (i.e. source S) (fig.1), wherein the circuit breaker shuts off a current from the power supply (refer to [0036], open a DC line 12) when the power from the power supply (i.e. source S) (fig.1) is fed to a load (i.e. charge C) (fig.1) through the circuit breaker (refer to [0049], in nominal operation… S0 and S1 are closed… current is flowing according to line 30) (fig.3), and the current from the power supply is shut off when a voltage generated by a potential difference between contacts of the circuit breaker becomes a predetermined (refer to [0037], primary breaker S0 is actuated) in a case where feeding of the power from the power supply to the load is shut off by the circuit breaker (refer to [0036], open a DC line 12), the potential difference for the current-limiting circuit (refer to [0036], current passes into the electronic opening system 14, which actuates… protection circuit B…) is being generated upon shutoff of the circuit breaker (refer to [0036], when the primary breaker S0 is actuated).
Regarding claim 2, Sarrus teaches The arc suppression device according to claim 1, wherein the current-limiting circuit (i.e. overvoltage protection circuit B and electronic opening system 14) (fig. 1) includes a first switching element (i.e. MOSFET M2) (fig.2) that is turned off (refer to [0049], M1 and M2 are in blocked mode) when the power from the power supply (i.e. source S) (fig.1) is fed to the load (i.e. charge C) (fig.1) through the circuit breaker (i.e. primary breaker S0) (fig.2), and is turned on (refer to [0050], MOSFET components switch to breakdown mode) by the potential difference (refer to [0050], when primary breaker S0 is open…. Current is flowing according to line 32) (fig.4) between the contacts of the circuit breaker (i.e. primary breaker S0) (fig.2) that is generated upon the shutoff (refer to [0050], when the primary breaker S0 is open) when feeding of the power from the power supply (i.e. source S) (fig.1) to the load (i.e. charge C) (fig.1) is shut off by the circuit breaker (refer to [0050], when primary breaker S0 is open), and is thereafter turned off after a current generated by the difference passes (implicit), and a second switching element (i.e. MOSFET M1) (fig.2) that is turned on (refer to [0044], no current passes through the MOSFET M1 at a higher breakdown voltage) in accordance with the potential difference to cause short-circuiting (refer to [0044], MOSFET M2 first switches to breakdown mode) between a gate terminal of the first switching element (i.e. gate terminal of MOSFET M2) (fig.2) and a source terminal of the first switching element (i.e. source terminal of MOSFET M2) (fig.2).
Regarding claim 3, Sarrus teaches the arc suppression device according to claim 2, wherein the current-limiting circuit (i.e. overvoltage protection circuit B and electronic opening system 14) (fig. 1) includes a capacitor element (i.e. capacitor C2) (fig.2) that raises a gate voltage (refer to [0050], charge of the capacitor C2 is completed… MOSFET components switch to breakdown mode) of the first switching element (i.e. MOSFET M2) (fig.2) when feeding of the power from the power supply (i.e. source S) (fig.1) to the load (i.e. charge C) (fig.1) is shut off (refer to [0050], when primary breaker S0 is open).
Regarding claim 4, Sarrus teaches the arc suppression device according to claim 3, wherein the current-limiting circuit (i.e. overvoltage protection circuit B and electronic opening system 14) (fig. 1) includes a resistor element (i.e. resistor R3) (fig.2) (also refer to [0050], M1 and M2 are quickly charged via R3) that sets, together with the capacitor element (i.e. capacitor C2) (fig.2), a time (refer to [0050], control this charging phase) when a voltage is applied to the gate terminal of the first switching element (refer to [0050], when the primary breaker S0 is open…. According to the flow 34 and 36) (fig.4).
Regarding claim 5, Sarrus teaches the arc suppression device according to claim 3, wherein the current-limiting circuit (i.e. overvoltage protection circuit B and electronic opening system 14) (fig. 1) includes a Zener diode (i.e. zener diode ZD2) (fig.2) between the source terminal of the first switching element (i.e. source terminal of MOSFET M2) (fig.2) and the gate terminal of the first switching element (i.e. gate terminal of MOSFET M2) (fig.2).
Regarding claim 6, Sarrus teaches the arc suppression device according to claim 2, wherein the current-limiting circuit (i.e. overvoltage protection circuit B and electronic opening system 14) (fig. 1) further includes the second switching element (i.e. MOSFET M1) (fig.2) that is turned on (refer to [0044], no current passes through the MOSFET M1 at a higher breakdown voltage) when feeding of the power from the power supply (i.e. source S) (fig.1) to the load (i.e. charge C) (fig.1) is shut off (refer to [0050], when primary breaker S0 is open), and thereby causes short-circuiting (refer to [0044], MOSFET M2 first switches to breakdown mode) between the gate terminal of the first switching element (i.e. gate terminal of MOSFET M2) (fig.2) and the source terminal of the first switching element (i.e. source terminal of MOSFET M2) (fig.2).
Regarding claim 7, Sarrus teaches the arc suppression device according to claim 1, wherein the power to be fed from the power supply (i.e. source S) (fig.1) comprises direct-current power (refer to abstract, DC current interruption system).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sarrus (US-20140126098-A1) and further in view of McEwan (US-4686393-A).
Regarding claim 8, Sarrus teaches an arc suppression device (i.e. DC current interruption system) (fig.1) (also refer to [0037], prevent any electric arc) comprising one or more current-limiting circuits (i.e. overvoltage protection circuit B and electronic opening system 14) (fig. 1) provided in parallel (implicit from fig.1) with a circuit breaker (i.e. primary breaker S0) (fig.1) that switches between feeding and shutoff of power (implicit) from a power supply, wherein the current-limiting circuit (i.e. overvoltage protection circuit B and electronic opening system 14) (fig. 1) includes a first switching element (i.e. MOSFET M2) (fig.2) that is turned off (refer to [0049], M1 and M2 are in blocked mode) when the power from the power supply (i.e. source S) (fig.1) is fed to the load (i.e. charge C) (fig.1) through a circuit breaker (refer to [0049], in nominal operation… S0 and S1 are closed… current is flowing according to line 30) (fig.3), and is turned on (refer to [0050], MOSFET components switch to breakdown mode) by a potential difference (refer to [0050], when primary breaker S0 is open…. Current is flowing according to line 32) (fig.4) between contacts of the circuit breaker when feeding of power from the power supply (i.e. source S) (fig.1) to the load (i.e. charge C) (fig.1) is shut off by the circuit breaker (refer to [0050], when primary breaker S0 is open), and is thereafter turned off after a current generated by the potential difference passes (implicit), the potential difference being generated upon shutoff (refer to [0036], when the primary breaker S0 is actuated), a capacitor element (i.e. capacitor C2) (fig.2) that raises a gate voltage (refer to [0050], charge of the capacitor C2 is completed… MOSFET components switch to breakdown mode) of the first switching element (i.e. MOSFET M2) (fig.2) when feeding of the power from the power supply (i.e. source S) (fig.1) to the load (i.e. charge C) (fig.1) is shut off (refer to [0050], when primary breaker S0 is open), and a second switching element (i.e. MOSFET M1) (fig.2) that is turned on (refer to [0044], no current passes through the MOSFET M1 at a higher breakdown voltage) in accordance with the potential difference to cause short-circuiting (refer to [0044], MOSFET M2 first switches to breakdown mode) between a gate terminal of the first switching element (i.e. gate terminal of MOSFET M2) (fig.2) and a source terminal of the first switching element (i.e. source terminal of MOSFET M2) (fig.2).
Sarrus does not teach feeding of alternate-current power from a power supply.
McEwan teaches an arc suppression device (refer to abstract, reduce an over-voltage) wherein feeding of alternate-current power (column 3 lines 4-8, direct current from second terminal to ….or to interrupt alternating current) from the power supply (refer to abstract, pass a current) to the load (refer to abstract, to a load) is shut off (refer to abstract, when interruption is required) by the circuit breaker (refer to abstract, circuit breaker).

Regarding claim 9, Sarrus and McEwan teach the arc suppression device according to claim 8, wherein the current-limiting circuit (Sarrus, i.e. overvoltage protection circuit B and electronic opening system 14) (fig. 1) includes a resistor element (Sarrus, i.e. resistor R3) (fig.2) (Sarrus, also refer to [0050], M1 and M2 are quickly charged via R3) that sets, together with the capacitor element (Sarrus, i.e. capacitor C2) (fig.2), a time (Sarrus, refer to [0050], control this charging phase) when a voltage is applied to the gate terminal of the first switching element (Sarrus, refer to [0050], when the primary breaker S0 is open…. According to the flow 34 and 36) (fig.4).
Regarding claim 10, Sarrus and McEwan teach the arc suppression device according to claim 8, wherein the current-limiting circuit (Sarrus, i.e. overvoltage protection circuit B and electronic opening system 14) (fig. 1) includes a Zener diode (Sarrus, i.e zener diode ZD2) (fig.2) between the source terminal of the first switching element (Sarrus, i.e. source terminal of MOSFET M2) (fig.2) and the gate terminal of the first switching element (Sarrus, i.e. gate terminal of MOSFET M2) (fig.2).
Regarding claim 11, Sarrus and McEwan teach the arc suppression device according to claim 8, wherein the current-limiting circuit (Sarrus, i.e. overvoltage protection circuit B and electronic opening system 14) (fig. 1) further includes the (Sarrus, i.e. MOSFET M1) (fig.2) that is turned on (Sarrus, refer to [0044], no current passes through the MOSFET M1 at a higher breakdown voltage) when feeding of the power from the power supply (Sarrus, i.e. source S) (fig.1) to the load (Sarrus, i.e. charge C) (fig.1) is shut off (Sarrus, refer to [0050], when primary breaker S0 is open), and thereby causes short-circuiting (Sarrus, refer to [0044], MOSFET M2 first switches to breakdown mode) between the gate terminal of the first switching element (Sarrus, i.e. gate terminal of MOSFET M2) (fig.2) and the source terminal of the first switching element (Sarrus, i.e. source terminal of MOSFET M2) (fig.2).
Regarding claim 12, Sarrus and MsEwan teach the arc suppression device according to claim 8, wherein the power to be fed from the power supply (Sarrus, i.e. source S) (fig.1) comprises direct-current power (Sarrus, refer to abstract, DC current interruption system).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sarrus (US2014/0126098A1) and further in view of Henke (US-20140091059-A1).
Regarding claim 13, Sarrus teaches a body comprising one or more the arc suppression devices according to claim 1.
Sarrus does not teach a mobile body.
Henke teaches a mobile body (refer to [0130], the arc suppressor 102 supports electric vehicle automobile battery voltages) comprising one or more the arc suppression devices (i.e. system 100 including an arc suppressor 102) (fig.1) (also refer to [0031]).

Regarding claim 14, Sarrus teaches one or more of the arc suppression devices according to claim 1.
Sarrus does not teach a power supply system comprising: a battery that feeds direct-current power; a driving section that performs drive using the direct-current power fed from the battery; and one or more the arc suppression devices that are provided between the battery and the driving section.
Henke teaches a power supply system (i.e. system 100) (fig. 1) comprising: a battery (i.e. power source 104) (fig.1) that feeds direct-current power (refer to [0032], DC power may include …. Batteries…); a driving section (i.e. load 108) (fig.1) that performs drive (refer to [0033], load 108 may be a motor load) using the direct-current power fed from the battery (refer to [0034], Connection between the load 108 and the power source 104); and one or more the arc suppression devices (i.e. arc suppressor 102) (fig.1) that are provided between the battery and the driving section (implicit from fig.1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Henke with DC current interruption device of Sarrus to provide the advantage of providing arc 

Conclusion
McEwan (US-4686393-A) further describes control means for providing switching signal when the switching circuit is required to cease carrying current (refer to column 5 lines 11-14, greater than a reference level set by a reference voltage in the control circuit 16). Azzola (US-8907234-B2) teaches an actuating mechanism for a switch (refer to column 7 lines 17-28, upon an opening command… contact 12 is spaced apart from the first fixed contact 11) and Passarella (US-3912941-A) teaches an actuation of relay switch (relay switch 15 is actuated by relay coil 24). Any of these teachings can be combined with teaching of Sarrus, to device a actuating mechanism for switch S0, where in a predetermined voltage or higher is the cause of actuation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304.  The examiner can normally be reached on M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SREEYA SREEVATSA/Examiner, Art Unit 2839 
02/04/2021                                                                                                                                                                                          


	/THIENVU V TRAN/                                                      Supervisory Patent Examiner, Art Unit 2839